Exhibit 10.5

R.R. Donnelley & Sons Company

Nonqualified Deferred Compensation Plan

(amended and restated effective January 1, 2008)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I PURPOSE    1 ARTICLE II DEFINITIONS    2 ARTICLE III
ELIGIBILITY, ENROLLMENT, PARTICIPATION    9

Section 3.1.

   Selection by Benefits Committee    9

Section 3.2.

   Enrollment and Commencement of Participation    9

Section 3.3.

   Termination of a Participant’s Eligibility    10 ARTICLE IV ANNUAL DEFERRALS,
COMPANY CONTRIBUTIONS, DEEMED INVESTMENTS, TAXES, ETC.    10

Section 4.1.

   Annual Deferral Amounts    10

Section 4.2.

   Deferral Elections    11

Section 4.3.

   Withholding and Crediting of Annual Deferral Amounts    12

Section 4.4.

   Leave of Absence    12

Section 4.5.

   Company Contribution Amount    13

Section 4.6.

   Vesting    14

Section 4.7.

   Deemed Investments    15

Section 4.8.

   No Crediting of Amounts after Account Distribution    17

Section 4.9.

   FICA and Other Taxes    17 ARTICLE V RETIREMENT BENEFIT    18

Section 5.1.

   Retirement Benefit    18

Section 5.2.

   Payment of Retirement Benefit    19 ARTICLE VI SEPARATION FROM SERVICE
BENEFIT    19

Section 6.1.

   Separation from Service Benefit    19

Section 6.2.

   Payment of Separation from Service Benefit    20 ARTICLE VII CHANGE IN
CONTROL BENEFIT    20

Section 7.1.

   Change in Control Benefit    20

Section 7.2.

   Payment of Change in Control Benefit    21 ARTICLE VIII SCHEDULED
DISTRIBUTIONS; UNFORESEEABLE EMERGENCY PAYMENTS    21

Section 8.1.

   Scheduled Distributions    21

Section 8.2.

   Other Payments Take Precedence Over Scheduled Distributions    21

Section 8.3.

   Unforeseeable Emergency    22

 

-i-



--------------------------------------------------------------------------------

ARTICLE IX CHANGES IN THE FORM OR TIMING OF PAYMENTS    23

Section 9.1.

   Participant Elective Changes    23

Section 9.2.

   Other Changes    23 ARTICLE X DEATH BENEFIT    25

Section 10.1.

   Death Benefit    25

Section 10.2.

   Payment of Death Benefit    25 ARTICLE XI BENEFICIARY DESIGNATION    26

Section 11.1.

   Beneficiary Designation    26

Section 11.2.

   Spousal Consent    26

Section 11.3.

   Acknowledgment    26

Section 11.4.

   No Beneficiary Designation    27

Section 11.5.

   Discharge of Obligations    27 ARTICLE XII PLAN AMENDMENT, TERMINATION OR
LIQUIDATION    27

Section 12.1.

   Amendment    27

Section 12.2.

   Termination and Liquidation of Plan    28

Section 12.3.

   Effect of Payment    30 ARTICLE XIII ADMINISTRATION    30

Section 13.1.

   Benefits Committee    30

Section 13.2.

   Administration Upon Change In Control    31

Section 13.3.

   Agents    31

Section 13.4.

   Binding Effect of Decisions    32

Section 13.5.

   Indemnity    32

Section 13.6.

   Employer Information    32 ARTICLE XIV COORDINATION WITH OTHER BENEFITS    33
ARTICLE XV CLAIMS AND APPEALS PROCEDURES    33

Section 15.1.

   Authority to Submit Claims    33

Section 15.2.

   Procedure for Filing a Claim    33

Section 15.3.

   Initial Claim Review    33

Section 15.4.

   Claim Determination    34

Section 15.5.

   Manner and Content of Notification of Adverse Determination of a Claim    34

Section 15.6.

   Procedure for Filing an Appeal of an Adverse Determination    35

Section 15.7.

   Appeal Procedure    35

Section 15.8.

   Timing and Notification of the Determination of an Appeal    36

Section 15.9.

   Manner and Content of Notification of Adverse Determination of Appeal    36

 

-ii-



--------------------------------------------------------------------------------

Section 15.10.

   Delivery and Receipt    37

Section 15.11.

   Limitation on Actions    37

Section 15.12.

   Failure to Exhaust Administrative Remedies    38 ARTICLE XVI TRUST    38

Section 16.1.

   Establishment of the Trust    38

Section 16.2.

   Investment of Trust Assets    38

Section 16.3.

   Interrelationship of the Plan and the Trust    38

Section 16.4.

   Distributions From the Trust    39 ARTICLE XVII MISCELLANEOUS    39

Section 17.1.

   Status of Plan    39

Section 17.2.

   Unsecured General Creditor    39

Section 17.3.

   Employer’s Liability    39

Section 17.4.

   Nonassignability    40

Section 17.5.

   Withholding for Taxes    40

Section 17.6.

   Immunity of Benefits Committee Members    41

Section 17.7.

   Not a Contract of Employment    41

Section 17.8.

   Furnishing Information    41

Section 17.9.

   Terms    42

Section 17.10.

   Captions    42

Section 17.11.

   Governing Law    42

Section 17.12.

   Notice    42

Section 17.13.

   Successors    43

Section 17.14.

   Spouse’s Interest    43

Section 17.15.

   Validity    43

Section 17.16.

   Incompetent    43

Section 17.17.

   Court Order    43

Section 17.18.

   Insurance    44

Section 17.19.

   Legal Fees To Enforce Rights After Change in Control    44

 

-iii-



--------------------------------------------------------------------------------

R.R. DONNELLEY & SONS COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

(amended and restated effective January 1, 2008)

ARTICLE I

PURPOSE

The purpose of the Plan is to provide specified payments to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and success of R.R. Donnelley & Sons Company, a
Delaware corporation, and its subsidiaries that participate in the Plan. The
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

The Plan replaces the R.R. Donnelley & Sons Company Nonqualified Deferred
Compensation Plan effective April 1, 2002 (the “Prior Plan”). Amounts deferred
(and earnings thereon) before January 1, 2005 shall be governed by the terms of
the Prior Plan to the extent that a Participant was fully vested on January 1,
2005 in such amounts and earnings. To the extent a Participant was not vested in
such amounts and earnings, they shall be governed before the effective date of
the Plan by the terms of the Prior Plan, as modified by the Benefits Committee
to comply with section 409A of the Code. Amounts deferred (and earnings thereon)
on and after January 1, 2005 and before January 1, 2008 shall also be governed
by the terms of the Prior Plan, as modified by the Benefits Committee to comply
with section 409A of the Code. Notwithstanding the foregoing, all distribution
elections submitted under the Prior Plan shall remain valid and may only be
changed in accordance with the provisions of the Plan or IRS Notice 2007-86,
2006-79 or 2005-1.

 

-1-



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For the purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings set forth below.

 

2.1 “Account” shall mean, with respect to a Participant, the entry on the
records of the Company equal to the sum of the Participant’s (i) Deferral
Account and (ii) Company Contribution Account.

 

2.2 “Administrator” shall be the person appointed pursuant to Section 13.2 to
administer the Plan upon a Change in Control.

 

2.3 “Adverse Determination” means a Determination that is a denial, reduction or
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim, including any such denial, reduction, termination or
failure to provide or make payment that is based on a determination of an
Employee’s or former Employee’s eligibility to participate in the Plan.

 

2.4 “Affiliate” shall mean (a) a corporation that is a member of the same
controlled group of corporations (within the meaning of section 414(b) of the
Code) as an Employer, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of section 414(c) of the Code) with an
Employer, (c) any organization (whether or not incorporated) that is a member of
an affiliated service group (within the meaning of section 414(m) of the Code)
that includes (i) an Employer, (ii) a corporation described in clause (a) of
this definition or (iii) a trade or business described in clause (b) of this
definition, or (d) any other entity that is required to be aggregated with an
Employer pursuant to regulations promulgated under section 414(o) of the Code by
the U.S. Treasury Department. A corporation, trade or business or entity shall
be an Affiliated employer only for such period or periods of time during which
such corporation, trade or business or entity is described in the preceding
sentence.

 

2.5 “Annual Bonus” shall mean compensation relating to services performed during
a calendar year, regardless of whether such compensation is paid in such
calendar year or included on an IRS Form W-2 for such calendar year, that is
payable to a Participant as an Employee under any Employer’s annual cash bonus
plan or annual cash incentive plan, provided that such compensation has been
designated by the Benefits Committee to be eligible for deferral under the Plan.

 

2.6 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary and Annual Bonus that the Participant defers and is withheld from the
Participant’s compensation in accordance with Article IV for a Plan Year.

 

2.7 “Appeal” shall mean a request by a Claimant to the Benefits Committee to
review an Adverse Determination.

 

-2-



--------------------------------------------------------------------------------

2.8 “Base Salary” shall mean a Participant’s cash compensation for a calendar
year relating to services performed during such calendar year, excluding
bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive payments, non-monetary awards, and other fees, and
automobile and other allowances paid to the Participant. Base Salary shall also
include compensation voluntarily deferred or contributed by the Participant
pursuant to all qualified and nonqualified plans of his or her Employer and
amounts not otherwise included in the Participant’s gross income under sections
125 and 402(e)(3) of the Code pursuant to plans established or maintained by his
or her Employer; provided, however, that all such amounts shall be considered
Base Salary only to the extent that had there been no such plan, the amount
would have been payable in cash to the Participant.

 

2.9 “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934.

 

2.10 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article XI, entitled to receive benefits
under the Plan upon the death of a Participant.

 

2.11 “Benefits Committee” shall mean the committee described in Section 13.1.

 

2.12 “Board” shall mean the board of directors of the Company.

 

2.13 “Change in Control” shall be deemed to have occurred with respect to a
Participant on the date the conditions set forth in any one of the following
subparagraphs shall have been satisfied.

 

  (a) Change in Ownership. Any Person, or more than one Person acting as a
group, is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Participant’s Employer representing more than fifty percent (50%) of the
total fair market value or total voting power of the Participant’s Employer’s
then outstanding securities.

 

  (b) Change in Effective Control. Any Person, or more than one Person acting as
a group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition of the Participant’s Employer’s securities by
such Person or Persons) ownership of fifty percent (50%) or more of the total
voting power of the Participant’s Employer’s then outstanding securities.

 

 

(c)

Change in Board Composition. A majority of the members of the Participant’s
Employer’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by at least two-thirds
( 2/3) of the directors before such appointment or election.

 

  (d)

Change in Asset Ownership. Any Person, or more than one Person acting as a
group, who is not a Related Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition of assets of the
Participant’s Employer by such Person or Persons) all or substantially all of
the assets of the Participant’s Employer having a total gross

 

-3-



--------------------------------------------------------------------------------

 

fair market value equal to or more than fifty percent (50%) of the total gross
fair market value of all of the assets of such Employer immediately before such
acquisition or acquisitions. “Related Person” shall mean (i) a stockholder of
the Participant’s Employer who receives assets of such Employer in exchange for
the stockholder’s stock; (ii) a Person, or more than one Person acting as a
group, in which the Employer owns directly or indirectly at least fifty percent
(50%) of the total value or voting power; or (iii) an entity at least fifty
percent (50%) owned, directly or indirectly, by a Person or Persons described in
clause (ii).

A Change in Control shall also occur if any of the four circumstances described
in clause (a), (b), (c) or (d) above shall occur with respect to (i) the Company
and any other corporation that is a direct or indirect owner of more than fifty
percent (50%) of the total fair market value and total voting power of the
Participant’s Employer or (ii) the corporation(s) that are liable for the
payment of the Participant’s vested Account balance. The foregoing to the
contrary notwithstanding, a Change in Control shall not occur with respect to a
Participant if (i) a Potential Change in Control related to such Change in
Control involves a publicly announced transaction or publicly announced proposed
transaction which at the time of the announcement has not been previously
approved by the Board and (ii) the Participant is part of the purchasing group
proposing such a transaction. A Change in Control also shall not occur with
respect to a Participant if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant shall be a part
of the purchasing group for purposes of the two preceding sentences if the
Participant is an equity participant, or has agreed to become an equity
participant, in the purchasing group (except for passive ownership of less than
five percent (5%) of the equity of the purchasing group).

Notwithstanding the foregoing, the Benefits Committee shall interpret all
provisions relating to a Change in Control in a manner that is consistent with
applicable tax law.

 

2.14 “Change in Control Benefit” shall have the meaning set forth in Article
VII.

 

2.15 “Claim” shall mean an initial request to the Benefits Committee for a
payment or for a request of a determination of eligibility to participate in the
Plan. If the procedure described in Section 15.2 is not followed, the request
shall not be considered.

 

2.16 “Claimant” shall have the meaning set forth in Section 15.1.

 

2.17 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.18 “Company” shall mean R.R. Donnelley & Sons Company, a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.

 

2.19 “Company Contribution Account” shall mean an account established on the
Company’s books and records on behalf of a Participant to which amounts are
credited and debited in accordance with the Plan, less all distributions made to
the Participant or his or her Beneficiary pursuant to the Plan that relate to
the Participant’s Company Contribution Account.

 

-4-



--------------------------------------------------------------------------------

2.20 “Company Contribution Amount” shall mean, for any Plan Year, the amount
determined in accordance with Section 4.5.

 

2.21 “Deferral Account” shall mean an account established on the Company’s books
and records on behalf of a Participant to which amounts are credited and debited
in accordance with the Plan, less all distributions made to the Participant or
his or her Beneficiary pursuant to the Plan that relate to the Participant’s
Deferral Account.

 

2.22 “Determination” means the Claims Administrator’s decision with respect to a
Claim or an Appeal.

 

2.23 “Distribution Date” shall mean the date on which a Participant’s vested
Account balance shall become distributable. Subject to Section 8.2, a
Participant’s Distribution Date shall be:

 

  (a) the next day after the expiration of the six-month period immediately
following the date on which the Participant has a Separation from Service or
Retirement, if the Participant is a Specified Employee;

 

  (b) the first day of the Plan Year immediately following the Plan Year in
which the Participant has a Separation from Service or Retirement, if the
Participant is not a Specified Employee;

 

  (c) if (i) the Participant has elected a Change in Control Benefit and (ii) a
Change in Control occurs before the Participant’s Separation from Service,
Retirement or death, the date on which the Change in Control occurs;

 

  (d) if a Participant dies before the distribution of his or her vested Account
balance commences, the date on which the Benefits Committee is provided with
evidence satisfactory to the Benefits Committee of the Participant’s death; or

 

  (e) in the case of a Scheduled Distribution, the business day occurring
immediately before the date of the Scheduled Distribution.

 

2.24 “Election Form” shall mean the form established from time to time by the
Benefits Committee that a Participant must complete, sign and return to the
Benefits Committee in order to make a valid deferral election under the Plan.

 

2.25 “Employee” shall mean an individual (i) whose employment relationship with
an Employer is, under common law, that of an employee and (ii) who has not
experienced a Separation from Service.

 

2.26 “Employer” shall mean the Company or any of its subsidiaries that
participates in the Plan.

 

2.27 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

-5-



--------------------------------------------------------------------------------

2.28 “Measurement Fund” shall mean a common trust fund, mutual fund or other
collective investment vehicle selected by the Benefits Committee to serve as a
benchmark for determining the rate of return on a Participant’s Account, to the
extent the Participant elected to have his or her Account deemed invested in
such Measurement Fund in accordance with Section 4.7.

 

2.29 “Participant” shall mean any Employee who is selected to participate in the
Plan by the Benefits Committee and who submits properly executed Election and
Beneficiary Designation Forms.

 

2.30 “Person” shall have the meaning given in section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in sections 13(d) and 14(d) thereof;
provided, however, that a Person shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

2.31 “Plan” shall mean the R.R. Donnelley & Sons Company Nonqualified Deferred
Compensation Plan, effective January 1, 2008, which shall be evidenced by this
instrument, as it may be amended from time to time.

 

2.32 “Plan Agreement” shall mean a written agreement in a form approved by the
Benefits Committee as may be amended from time to time, which is entered into by
and between an Employer and a Participant. Each Plan Agreement shall apply to
the entire benefit to which such Participant is entitled under the Plan; should
there be more than one Plan Agreement, the Plan Agreement bearing the latest
date of acceptance by the Employer shall supersede all previous Plan Agreements
in their entirety and shall govern such entitlement. The terms of any Plan
Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.

 

2.33 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

2.34 “Potential Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

  (a) a Participant’s Employer enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;

 

  (b) a Participant’s Employer or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control; or

 

-6-



--------------------------------------------------------------------------------

 

(c)

any Person who is or becomes the Beneficial Owner, directly or indirectly, of
securities of a Participant’s Employer representing 9 1/2 % or more of the
combined voting power of such Employer’s then outstanding securities increases
such Person’s beneficial ownership of such securities by 5% or more over the
percentage so owned by such Person on the date hereof.

 

2.35 “Quarterly Installment Method” shall be payments of quarterly installments
over the number of years selected by the Participant in accordance with the
Plan, calculated as follows: (i) for the first quarterly installment, the
Participant’s vested Account balance shall be calculated as of the close of
business on the business day immediately preceding the Participant’s
Distribution Date by multiplying the vested Account balance by a fraction, the
numerator of which is one and the denominator of which is the number of
quarterly installments to be paid; and (ii) for remaining quarterly
installments, the Participant’s vested Account balance shall be calculated on
the last business day of the applicable remaining calendar quarter by
multiplying the then vested Account balance by a fraction, the numerator of
which is one and the denominator of which is the number of remaining quarterly
installments to be paid (including the then current payment).

 

2.36 “Restatement Date” shall mean January 1, 2008, the effective date of the
amendment and restatement of the Plan, as evidenced by this instrument.

 

2.37 “Retirement” shall mean an Employee’s separation from service with the
Employers, as described in Treasury Regulation § 1.409A-1(h), on or after age 55
with five Years of Service for any reason other than a leave of absence or death
or disability.

 

2.38 “Scheduled Distribution” shall mean the first day of the calendar year
designated by a Participant who elects on an Election Form to receive all or a
portion of his or her Annual Deferral Amount in the form of a Scheduled
Distribution. The Plan Year designated by the Participant must be at least three
Plan Years after the end of the Plan Year to which the Participant’s deferral
election relates. For example, if a Participant elects a Scheduled Distribution
of his or her Account attributable to the Annual Deferral Amount earned in the
Plan Year commencing January 1, 2008, the earliest Plan Year that may be elected
by the Participant for the Scheduled Distribution is 2012 and the Scheduled
Distribution would become payable on January 1, 2012.

 

2.39 “Separation from Service” shall mean separation from service with the
Employers, other than a Retirement, as described in Treasury Regulation §
1.409A-1(h) or in Section 4.4.

 

2.40 “Specified Employee” shall mean any Participant whom the Benefits
Committee, in its sole discretion, determines is a “specified employee” within
the meaning of section 409A(a)(2)(B)(i) of the Code, in accordance with the
terms of the Specified Employee Determination Procedure, attached hereto as
Appendix A.

 

2.41 “Treasurer” shall mean the Treasurer of the Company. In the event of the
temporary absence of the Treasurer, whether due to illness, disability or
otherwise, or upon the resignation or removal of the Treasurer, the individual
who performs substantially similar duties with respect to the Plan (regardless
of the individual’s title with the Company) shall be deemed to be the Treasurer
for purposes of the Plan.

 

-7-



--------------------------------------------------------------------------------

2.42 “Trust” shall mean one or more trusts established pursuant to the Master
Trust Agreement dated as of April 1, 2002 between the Company and the Trustee.

 

2.43 “Trustee” shall have the same meaning as that term is defined in the Trust,
as amended from time to time.

 

2.44 “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (i) an illness or accident of the Participant or the
Participant’s spouse, a dependent or Beneficiary, (ii) a loss of the
Participant’s property due to casualty (or the need to rebuild a home following
damage not otherwise covered by insurance), or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the sole discretion of the Benefits
Committee.

 

2.45 “Vice President” shall mean the Vice President, Benefits, of the Company.
In the event of the temporary absence of the Vice President, Benefits, whether
due to illness, disability or otherwise, or upon the resignation or removal of
the Vice President, Benefits, the individual who performs substantially similar
duties with respect to the Plan (regardless of the individual’s title with the
Company) shall be deemed to be the Vice President, Benefits.

 

2.46 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Benefits Committee shall make a
determination as to whether any partial year of employment shall be counted as a
Year of Service.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY, ENROLLMENT, PARTICIPATION

Section 3.1. Selection by Benefits Committee. The Benefits Committee shall
select Employees who are eligible to participate in the Plan from a select group
of management or highly compensated Employees designated by the Benefits
Committee.

Section 3.2. Enrollment and Commencement of Participation.

(a) Completion of Forms. Each selected Employee who elects to participate in the
Plan shall complete, execute and return to the Benefits Committee, no later than
the date selected by the Benefits Committee in its sole discretion, an Election
Form and a Beneficiary Designation Form before the first day of the Plan Year in
which the Employee’s participation is to begin with respect to Base Salary and
Annual Bonus to be earned by the Employee in such Plan Year. An Employee who
first is selected to participate in the Plan for a Plan Year after the first day
of such Plan Year must complete the requirements described in this
Section 3.2(a) within 30 days after he or she first becomes eligible to
participate in the Plan, or earlier, as may be required by the Benefits
Committee, in its sole discretion, in order to participate in the Plan for such
Plan Year. Such an Employee shall not be permitted to defer under the Plan any
portion of his or her Base Salary or Annual Bonus that is payable with respect
to services performed before the Employee commences participation in the Plan.
In addition, the Benefits Committee shall establish from time to time such other
enrollment requirements as it determines, in its sole discretion, are necessary
or desirable.

 

-9-



--------------------------------------------------------------------------------

(b) Participation. Each selected Employee who enrolls in the Plan pursuant to
Section 3.2(a) shall commence participation in the Plan on the date that the
Benefits Committee determines, in its sole discretion, that the Employee has met
all enrollment requirements set forth in the Plan and required by the Benefits
Committee, including returning all required documents to the Benefits Committee
within the specified time period. If an Employee fails to meet all requirements
contained in this Section 3.2 within the period required, then the Employee
shall not be eligible to participate in the Plan during the relevant Plan Year.

Section 3.3. Termination of a Participant’s Eligibility. If the Benefits
Committee determines that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees (within the meaning
of sections 201(2), 301(a)(3) and 401(a)(l) of ERISA), then the Benefits
Committee shall (i) terminate any deferral election the Participant has made for
the remainder of the Plan Year in which the Benefits Committee makes such
determination and (ii) take any further action that the Benefits Committee deems
appropriate. In the event that a Participant is no longer eligible to defer
compensation under the Plan, the Participant’s Account balance shall continue to
be governed by the terms of the Plan until such time as the Participant’s vested
Account balance is paid in accordance with the terms of the Plan.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IV

ANNUAL DEFERRALS, COMPANY CONTRIBUTIONS, DEEMED INVESTMENTS, TAXES, ETC.

Section 4.1. Annual Deferral Amounts.

(a) Base Salary and Annual Bonus. A Participant may elect to defer any whole
percentage of his or her Base Salary and any whole percentage of his or her
Annual Bonus, provided that the percentage of Base Salary that may be deferred
cannot exceed 50%. The minimum Annual Deferral Amount is $2,000, in any
combination of whole percentages of Base Salary and Annual Bonus. The
Participant’s election shall apply to Base Salary earned in the Plan Year with
respect to which the election applies and the Base Salary earned in the
immediately succeeding Plan Year to the extent that the last payroll period
beginning in the Plan Year to which the Participant’s election applies extends
into such succeeding Plan Year.

(b) Short Plan Year. Notwithstanding the foregoing, if an Employee becomes a
Participant after the first day of a Plan Year, the minimum Annual Deferral
Amount shall be an amount equal to $2,000, multiplied by a fraction, the
numerator of which is the number of complete months remaining in the Plan Year
after the Employee becomes a Participant and the denominator of which is 12.

Section 4.2. Deferral Elections.

(a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable election on
an Election Form specifying the whole percentages of Base Salary and Annual
Bonus for the Plan Year that he or she wishes to defer that are earned after the
election is made. The Participant shall also specify on the Election Form the
form in which his vested Account balance shall be paid in case of the
Participant’s Separation from Service and the form in which the payment shall be
made if the Participant’s Separation from Service is on account of his or her
Retirement. For an

 

-11-



--------------------------------------------------------------------------------

election to be valid, the Election Form must be completed and signed by the
Participant, timely delivered to the Benefits Committee (in accordance with
Section 3.2), and accepted by the Benefits Committee.

(b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for such a Plan Year, and such other elections as the Benefits
Committee deems necessary or desirable under the Plan, shall be made by timely
delivering a new Election Form to the Benefits Committee, in accordance with its
rules and procedures, before the end of the Plan Year preceding the Plan Year
for which the election is made. If no valid election is made for a Plan Year,
the Annual Deferral Amount shall be zero for such Plan Year.

Section 4.3. Withholding and Crediting of Annual Deferral Amounts. For each Plan
Year, the Base Salary portion of a Participant’s Annual Deferral Amount shall be
withheld from each regularly scheduled Base Salary payment to the Participant in
substantially equal amounts, as adjusted from time to time for increases and
decreases in his or her Base Salary, and shall be credited to the Participant’s
Deferral Account on the regularly scheduled Base Salary payment date. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld on the date the
Annual Bonus is or otherwise would be paid to the Participant, regardless of
whether payment occurs during the Plan Year itself, and shall be credited to the
Participant’s Deferral Account on such date.

Section 4.4. Leave of Absence.

(a) Paid Leave. If a Participant is authorized by the Participant’s Employer to
take a paid leave of absence from employment, the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 4.3 for a

 

-12-



--------------------------------------------------------------------------------

period not to exceed six months or, if longer, the period of such leave of
absence as set forth in a written agreement between the Participant and his or
her Employer. Upon the expiration of such relevant period, the Participant shall
be deemed to have a Separation from Service, if the Participant has not returned
to employment before such expiration.

(b) Unpaid Leave. If a Participant is authorized by the Participant’s Employer
to take an unpaid leave of absence from the employment of the Employer for any
reason, the Participant’s deferral election shall be cancelled for the remainder
of the Plan Year. The Participant shall be deemed to have a Separation from
Service six months after the beginning of such leave of absence if the duration
of the leave is six months or longer, except that if the maximum period of the
leave of absence is set forth in a written agreement between the Participant and
his or her Employer, the Participant shall not have a Separation from Service
due to the leave unless the Participant does not return to work with an Employer
before the expiration of the maximum leave of absence set forth in such
agreement.

Section 4.5. Company Contribution Amount.

(a) Employment Agreements. For each Plan Year, the Company shall credit amounts
to a Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and his or her Employer.
Such amounts shall be credited on the date or dates prescribed by such
agreements.

(b) Discretionary. For each Plan Year, the Company, in its sole discretion, may,
but is not required to, credit any amount it desires to any Participant’s
Company Contribution Account, which amount shall be for that Participant the
Company

 

-13-



--------------------------------------------------------------------------------

Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 4.5, if
any, shall be credited as of the last day of the Plan Year. If a Participant is
not employed by an Employer as of the last day of a Plan Year other than by
reason of his or her Retirement, disability or death while employed, the Annual
Company Contribution Amount for that Plan Year shall be zero.

Section 4.6. Vesting.

(a) Deferral Account. A Participant shall at all times be 100% vested in his or
her Deferral Account.

(b) Company Contribution Account. The Benefits Committee, in its sole
discretion, shall determine over what period of time and in what percentage
increments a Participant shall vest in his or her Company Contribution Account.
The Benefits Committee may credit some Participants with larger or smaller
vesting percentages than other Participants, and the vesting percentage credited
to any Participant for a Plan Year may be zero, even though one or more other
Participants have a greater vesting percentage credited to them for that Plan
Year.

(c) Accelerated Vesting. In the event of a Change in Control or upon a
Participant’s Retirement or death while employed by an Employer, a Participant’s
Company Contribution Account shall immediately become 100% vested, except to the
extent that

 

-14-



--------------------------------------------------------------------------------

the Benefits Committee determines that the acceleration of vesting would cause
the deduction limitations of section 280G of the Code to apply. The Participant
may request independent verification of the Benefits Committee’s calculations
with respect to the application of the deduction limitations of section 280G of
the Code. If the Participant requests an independent verification, the Benefits
Committee must provide to the Participant within 90 days of such a request an
opinion, along with supporting calculations, from a nationally recognized
accounting firm selected by the Participant (the “Accounting Firm”) stating that
it is the Accounting Firm’s opinion that the vesting of the Participant’s
Company Contribution Account would cause the deduction limitations of section
280G of the Code to apply. The cost of such opinion and calculations shall be
paid for by the Company.

Section 4.7. Deemed Investments.

(a) Election of Measurement Funds. A Participant, in connection with his or her
deferral elections pursuant to Section 4.2, shall elect on the Election Form, in
increments of 1%, the percentage of his Annual Deferral Amounts and Company
Contribution Amounts that shall be deemed to be invested in one or more
Measurement Funds. If a Participant does not elect any Measurement Fund, such
amounts shall automatically be allocated into the lowest-risk Measurement Fund,
as determined by the Benefits Committee in its sole discretion. A Participant
may elect, by submitting an Election Form to the Benefits Committee that is
accepted by the Benefits Committee, to change the percentage of such amounts
deemed to be invested in one or more Measurement Funds, or to change the portion
of his or her Account balance deemed to be invested in one or more Measurement
Funds, by specifying the whole percentage of such amounts or Account balance
that is to be deemed invested in each

 

-15-



--------------------------------------------------------------------------------

Measurement Fund. Any such election shall apply as of the first business day
deemed reasonably practicable by the Benefits Committee, in its sole discretion,
and shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

(b) Selection of Measurement Funds. The Benefits Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund at any time. Each
discontinuance, substitution or addition of a Measurement Fund shall take effect
as of the first day of the first calendar month that begins at least 30 days
after the day on which the Benefits Committee gives Participants written notice
of such discontinuance, substitution or addition.

(c) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) shall be determined by the Benefits Committee, in
its reasonable discretion, based on the performance of the investment vehicles
upon which the Measurement Funds are based. In determining the value of each
Measurement Fund, the Benefits Committee may establish the value of the
Measurement Fund at a lower amount than the investment vehicle upon which such
Measurement Fund is based to take into account expenses incurred in the
administration of the Plan. A Participant’s Account shall be credited or debited
on a daily basis to the extent values of the investment vehicles upon which the
Measurement Funds elected by the Participant are based are available.

(d) No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only and shall not be considered or construed in any manner
as an

 

-16-



--------------------------------------------------------------------------------

actual investment of a Participant Account in any such Measurement Fund. In the
event that the Company or the Trustee decides to invest funds of the Trust in
any or all of the investments on which the Measurement Funds are based, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Account balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust. The Participant shall at all times remain an
unsecured creditor of the Company.

Section 4.8. No Crediting of Amounts after Account Distribution. Notwithstanding
any provision in the Plan to the contrary, should the complete distribution of a
Participant’s vested Account balance occur before the date on which any portion
of the Participant’s Annual Deferral Amount or the Company Contribution Amount
would be credited to the Participant’s Account, such portion of the
Participant’s Annual Deferral Amount shall be paid to the Participant on or
before the March 15th occurring immediately after the end of the year in which
the Annual Deferral Amount and the Company Contribution Amount would have been
credited to the Participant’s Account and such Company Contribution Amount shall
be forfeited.

Section 4.9. FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant’s current compensation, the
Participant’s Employer(s) shall withhold from the Participant’s Base Salary and
Annual Bonus that are not being deferred, as applicable, in a manner determined
by the Company, the Participant’s share of FICA and other taxes on such Annual
Deferral Amount. If necessary, the Benefits Committee may reduce the Annual
Deferral Amount in order to comply with this Section 4.9(a).

 

17



--------------------------------------------------------------------------------

(b) Company Contribution Account. When a Participant becomes vested in a portion
of his or her Company Contribution Account, the Participant’s Employer(s) shall
withhold from the portion of the Participant’s Base Salary or Annual Bonus (or
both) that is not deferred the Participant’s share of FICA and other taxes on
such Company Contribution Amount. If necessary, the Benefits Committee may
reduce the vested portion of the Participant’s Company Contribution Account, as
applicable, in order to comply with this Section 4.9(b).

(c) Distributions. The Participant’s Employer(s), or the Trustee, shall withhold
from any payments made to a Participant under the Plan all federal, state and
local income, employment and other taxes required to be withheld by the
Employer(s), or the Trustee, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Company or the Trustee.

ARTICLE V

RETIREMENT BENEFIT

Section 5.1. Retirement Benefit. A Participant shall become fully vested in his
or her Account balance upon his or her Retirement. The Participant’s Account
balance shall be determined as of the close of business on the business day
immediately preceding the Participant’s Distribution Date. A Participant, in
connection with his or her commencement of participation in the Plan following
the Restatement Date, shall be entitled to elect on an Election Form to receive
his or her Account balance on account of Retirement in a lump sum or pursuant to
the Quarterly Installment Method for a maximum period of 15 years.

 

-18-



--------------------------------------------------------------------------------

Section 5.2. Payment of Retirement Benefit. Subject to Section 9.2, payment of a
Participant’s Account balance on account of his or her Retirement shall be made,
or shall commence, within 60 days of the Participant’s Distribution Date
according to the Participant’s direction on the most recently filed Election
Form, provided that the conditions set forth in Article IX are satisfied, and
provided further that if the amount of the Participant’s Account, added together
with the Participant’s interests under all other plans and arrangements of the
same type within the meaning of Treasury Regulation § 1.409A-1(c)(2), is not
greater than the then applicable dollar limit under section 402(g)(1)(B), then
the Participant’s Account balance shall be paid in a lump sum. If a Participant
has not made a valid election regarding the form of payment of his or her vested
Account balance on account of Retirement (and, if applicable, the election does
not satisfy the conditions set forth in Article IX), then such Account balance
shall be paid, subject to Section 9.2, in a cash lump sum.

ARTICLE VI

SEPARATION FROM SERVICE BENEFIT

Section 6.1. Separation from Service Benefit. A Participant who has a Separation
from Service shall be entitled to receive his or her vested Account balance,
calculated as of the close of business on the business day immediately preceding
the Participant’s Distribution Date. A Participant, in connection with the
Participant’s commencement of participation in the Plan, shall elect on an
Election Form to receive his or her vested Account balance on account of his or
her Separation from Service in a lump sum or pursuant to the Quarterly
Installment Method for a period of years not to exceed five.

 

-19-



--------------------------------------------------------------------------------

Section 6.2. Payment of Separation from Service Benefit. Subject to Section 9.2,
payment of a Participant’s vested Account balance on account of his or her
Separation from Service shall be made, or shall commence, within 60 days of the
Participant’s Distribution Date according to the Participant’s direction on the
most recently filed Election Form, provided that the conditions set forth in
Article IX are satisfied, and provided further that if the amount of the
Participant’s Account, added together with the Participant’s interests under all
other plans and arrangements of the same type within the meaning of Treasury
Regulation § 1.409A-1(c)(2), is not greater than the then applicable dollar
limit under section 402(g)(1)(B) of the Code, then the Participant’s Account
balance shall be paid in a lump sum. If a Participant has not made a valid
election regarding the form of payment of his or her vested Account balance on
account of his or her Separation from Service (or, if applicable, the election
does not satisfy the conditions set forth in Article IX), then such vested
Account balance shall be paid, subject to Section 9.2, in a cash lump sum.

ARTICLE VII

CHANGE IN CONTROL BENEFIT

Section 7.1. Change in Control Benefit. Subject to Section 9.2(b) a Participant,
in connection with his or her commencement of participation in the Plan, shall
elect on an Election Form whether to (i) receive a Change in Control Benefit or
(ii) have his or her Account balance remain in the Plan, subject to its terms
and conditions, upon the occurrence of a Change in Control. If a Participant
does not timely submit an election with respect to the payment of the Change in
Control Benefit, then such Participant’s Account balance shall remain in the
Plan upon a Change in Control and shall continue to be subject to the terms and
conditions of the Plan.

 

-20-



--------------------------------------------------------------------------------

Section 7.2. Payment of Change in Control Benefit. A Participant’s Change in
Control Benefit shall be equal to the Participant’s Account balance, calculated
as of the close of business on the date of the Change in Control, and shall be
paid to the Participant in a cash lump sum within 60 days of the Participant’s
Distribution Date.

ARTICLE VIII

SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCY PAYMENTS

Section 8.1. Scheduled Distributions. In connection with each election to defer
an Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution from the Plan with respect to all or a portion of such
Annual Deferral Amount. A Scheduled Distribution shall be a single, lump sum
cash payment in an amount that is equal to the portion of the Annual Deferral
Amount the Participant elected to have distributed as a Scheduled Distribution,
plus amounts credited or debited as described in Section 4.7 on such amount,
calculated as of the close of business on the Distribution Date. Subject to the
other terms and conditions of the Plan, including Section 9.2, each Scheduled
Distribution occurring after the Restatement Date shall be paid within 60 days
of the date of the Distribution Date.

Section 8.2. Other Payments Take Precedence Over Scheduled Distributions. If a
Distribution Date occurs that triggers a payment under Article V, VI, VII or X
or a payment is to be made pursuant to Section 8.3, then any amount subject to a
Scheduled Distribution election shall not be paid in accordance with
Section 8.1, to the extent it is payable pursuant to such other applicable
Article. If a payment on account of an Unforeseeable Emergency is to be made
pursuant to Section 8.3, then, to the extent necessary to satisfy the
Unforeseeable Emergency, any amount subject to a Scheduled Distribution election
shall not be paid in accordance with Section 8.1, but shall be paid in
accordance with Section 8.3. Notwithstanding the foregoing, the Benefits
Committee shall interpret this Section 8.2 in a manner that is consistent with
applicable law.

 

-21-



--------------------------------------------------------------------------------

Section 8.3. Unforeseeable Emergency.

(a) In General. A Participant who experiences an Unforeseeable Emergency may
file a request with the Benefits Committee to receive a distribution from his or
her vested Account balance equal to an amount reasonably necessary to satisfy
his or her emergency financial need and pay any taxes and penalties reasonably
anticipated as a result of the distribution. The Benefits Committee, in its sole
discretion, shall determine whether the Participant has experienced an
Unforeseeable Emergency. The Benefits Committee shall not make a distribution on
account of an Unforeseeable Emergency to the extent that the emergency need may
be relieved through reimbursement or compensation from insurance or otherwise,
by liquidation of the Participant’s assets (to the extent such liquidation would
not cause severe financial hardship) or by cessation of deferrals under the
Plan. In making its determination, the Benefits Committee is not required to
consider any amounts that are available under a tax-qualified plan (including
any amount that may be available by obtaining a loan under such a plan) or under
another nonqualified deferred compensation plan. The payment of any amount under
this Section 8.3 shall be subject to Section 9.2. If the Benefits Committee
grants a Participant’s request for a payment on account of an Unforeseeable
Emergency, then the Participant’s deferral election under the Plan shall be
cancelled for the remainder of the Plan Year or, if longer, for six months.

(b) Coordination with 401(k) Plan. If a Participant receives a hardship
distribution within the meaning of Treasury Regulation § 1.401(k)-1(d)(3) under
the RR Donnelley & Sons Company Savings Plan or any other plan with a cash or
deferred arrangement

 

-22-



--------------------------------------------------------------------------------

within the meaning of section 401(k) of the Code that is maintained by an
Affiliate, then the Participant’s deferral election under the Plan shall be
cancelled, and the Participant shall not be permitted to defer any amounts under
the Plan for a period of six months after he or she receives the hardship
distribution. The participant shall be again eligible to defer compensation
under the Plan upon the expiration of such six month period.

ARTICLE IX

CHANGES IN THE FORM OR TIMING OF PAYMENTS

Section 9.1. Participant Elective Changes. A Participant may change the form or
timing of a payment of his or her vested Account balance only in accordance with
this Section 9.1. A Participant who wishes to change the time or form of a
previously elected payment must submit a new Election Form to the Benefits
Committee, in accordance with any rules and procedures established by the
Benefits Committee, at least 12 months before the Participant’s scheduled
Distribution Date or date of his or her Scheduled Distribution. The first
payment pursuant to the Participant’s new election must be at least five years
after the Participant’s previously selected Distribution Date or date of
Scheduled Distribution; and the new election shall have no effect until at least
12 months after the date on which such election is made.

Section 9.2. Other Changes.

(a) Section 162(m). The Company shall delay a payment to a Participant to the
extent the Company reasonably anticipates that if the payment were made as
scheduled, the Participant’s Employer would not be permitted fully to deduct the
payment under section 162(m) of the Code, provided that the payment is made, at
the Company’s discretion, either (i) during the Participant’s

 

-23-



--------------------------------------------------------------------------------

first taxable year in which the Company reasonably anticipates that the payment
would be deductible for such year or (ii) during the period beginning with the
date of the Participant’s Separation from Service and ending on the later of
(w) the last day of the Employer’s taxable year in which the Participant’s
Separation from Service occurs and (x) the fifteenth day of the third month
following the Participant’s Separation from Service. If a payment is delayed to
a date on or after the Participant’s Separation from Service, however, and the
Participant is a Specified Employee on the date of his or her Separation from
Service, then the payment is treated as a payment on account of the
Participant’s Separation from Service. Thus, in the case of a delayed payment to
such a Participant, the payment shall be made during the period beginning with
the date that is six months after the Participant’s Separation from Service and
ending on the later of (y) the last day of the Employer’s taxable year in which
occurs the last day of the sixth month period beginning on the date after the
Participant’s Separation from Service and (z) the fifteenth day of the third
month following the last day of the sixth month beginning on the date after the
Participant’s Separation from Service. The Participant’s Account shall continue
to be adjusted in accordance with Section 4.7(c) until it is fully paid to the
Participant or his or her Beneficiary.

(b) Payment upon Income Inclusion Under Section 409A. To the extent an amount
deferred under the Plan is included in a Participant’s income as a result of a
failure to comply with section 409A, the Plan shall distribute to the
Participant in the year of inclusion an amount equal to the lesser of the amount
included in the Participant’s income and the amount of the Participant’s vested
Account balance.

 

-24-



--------------------------------------------------------------------------------

(c) Payments That Would Violate Applicable Law. If the Company reasonably
anticipates that a payment would violate a Federal securities law or other
applicable law, then the payment shall be delayed until the earliest date the
Company reasonably anticipates that the payment can be made without a violation
of law.

ARTICLE X

DEATH BENEFIT

Section 10.1. Death Benefit. In the case of a Participant who dies before his or
her vested Account balance has been paid in full, the Participant’s Beneficiary
or Beneficiaries shall be entitled to receive the remainder of the Participant’s
Account balance, calculated as of the close of business of the business day
immediately preceding on the Participant’s Distribution Date.

Section 10.2. Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary or Beneficiaries in a lump sum payment within 60 days
of the Participant’s Distribution Date.

 

-25-



--------------------------------------------------------------------------------

ARTICLE XI

BENEFICIARY DESIGNATION

Section 11.1. Beneficiary Designation. Each Participant shall have the right, at
any time, to designate his or her Beneficiary or Beneficiaries (primary, as well
as contingent) to receive the Participant’s vested Account balance upon the
Participant’s death. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Benefits Committee or its designated agent. A Participant shall have the right
to change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Benefits Committee’s rules and
procedures, as in effect from time to time.

Section 11.2. Spousal Consent. If the Participant names someone other than his
or her spouse as a Beneficiary, then the Benefits Committee may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Benefits Committee, executed by such Participant’s spouse and
returned to the Benefits Committee. Upon the acceptance by the Benefits
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Benefits Committee shall be entitled to
rely on the last Beneficiary Designation Form filed by the Participant and
accepted by the Benefits Committee prior to his or her death.

Section 11.3. Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Benefits Committee or its designated agent.

 

-26-



--------------------------------------------------------------------------------

Section 11.4. No Beneficiary Designation. If a Participant fails to designate a
Beneficiary or, if all designated Beneficiaries predecease the Participant or
die before the complete distribution of the Participant’s vested Account
balance, then the Participant’s designated Beneficiary shall be deemed to be his
or her surviving spouse. If the Participant has no surviving spouse, the
Participant’s vested Account balance shall be payable to the executor or
personal representative of the Participant’s estate.

Section 11.5. Discharge of Obligations. The payment of a Participant’s vested
Account balance under the Plan to the Participant’s Beneficiary or Beneficiaries
shall fully and completely discharge all Employers and the Benefits Committee
from all obligations under the Plan with respect to the Participant.

ARTICLE XII

PLAN AMENDMENT, TERMINATION OR LIQUIDATION

Section 12.1. Amendment. The Company shall have the right, at any time, to amend
the Plan in whole or in part by the action of its board of directors, its Human
Resources Committee or the Benefits Committee; provided, however, that: (i) no
amendment shall be effective to decrease the value of a Participant’s Account
balance, calculated as if the Participant had experienced a Separation from
Service as of the effective date of the amendment and (ii) no amendment to this
Section 12.1 or Section 13.2 after a Change in Control shall be effective, and
provided further, that the Company’s Executive Vice President, Chief
Administrative Officer shall have the right to amend the Plan, but only to the
extent that such amendment: (i) is required or deemed advisable as the result of
legislation or regulation; (ii) concerns solely routine ministerial or
administrative matters; or (iii) does not concern routine ministerial or
administrative matters but does not materially increase any cost to any
Employer. No amendment to the Plan shall affect any Participant or Beneficiary
who has become entitled to the payment of benefits under the Plan on or before
the earlier of (i) the date of the amendment and (ii) the effective date of the
amendment.

 

-27-



--------------------------------------------------------------------------------

Section 12.2. Termination and Liquidation of Plan. The Plan may be terminated
and payments hereunder may be accelerated in connection with the termination of
the Plan (such payment acceleration referred to herein as a “liquidation” of the
Plan) only if the conditions of subsection (a), (b), (c) or (d) of this
Section 12.2 are satisfied. Until 60 days before the Plan is completely
liquidated, or such other time reasonably anticipated by the Benefits Committee
to permit an orderly liquidation of the Plan, the Measurement Funds available to
Participants immediately before the termination of the Plan shall be comparable
in number and type to those Measurement Funds available to Participants in the
Plan Year preceding the Plan Year in which the termination of the Plan becomes
effective.

(a) Corporate Dissolution or Bankruptcy Court Approval. The Company may
terminate and liquidate the Plan with respect to the Participants who are
Employees of one or more Employers (i) within 12 months of the dissolution of
such Employer(s) that is taxed to stockholders under section 331 of the Code or
(ii) with the approval of a bankruptcy court pursuant to 11 U.S.C.
§ 503(b)(1)(A), provided that all payments to each affected Participant are
included in his or her gross income at the earlier of (x) the taxable year in
which the payment is actually or constructively received by the Participant and
(y) the latest of the following: (1) the calendar year in which the Plan
termination and liquidation occurs; (2) the first calendar year in which the
amount of the payment is no longer subject to a substantial risk of forfeiture;
and (3) the first calendar year in which the payment is administratively
practicable.

 

-28-



--------------------------------------------------------------------------------

(b) Change in Control. The Plan may be terminated and liquidated with respect to
Participants who are employees of an Employer that experiences a Change in
Control at any time within 30 days before and 12 months after such Change in
Control by the person who after the Change in Control is primarily liable for
the payments under the Plan, provided that all plans, agreements and other
arrangements that are of the same type (within the meaning of Treasury
Regulation § 1.409A-1(c)(2)) as the Plan are terminated and liquidated with
respect to each Participant who experienced the Change in Control, and provided
further that all such Participants receive all compensation deferred under the
Plan and all plans, agreements and other arrangements of the same type as the
Plan within 12 months of the date all necessary actions to terminate and
liquidate the Plan and such other plans, agreements and arrangements are
irrevocably taken by the person primarily responsible for the payments
thereunder.

(c) No New Plan for Three Years. The Company may liquidate and terminate the
Plan with respect to one or more Employers if the following five conditions are
satisfied: (i) there is not a downturn in the financial health of such
Employer(s); (ii) all plans, programs and arrangements of the same type (within
the meaning of Treasury Regulation § 1.409A-1(c)(2)) as the Plan in which any
Participant employed by such Employer(s) participates are also terminated and
liquidated; (iii) no payments are made under the Plan within 12 months following
the date the Company terminates the Plan with respect to such Employer(s), other
than payments that would be made if the Plan had not been terminated with the
intent to liquidate the Plan; (iv) all payments are made within 24 months
following the date of Plan termination; and (v) such Employer(s) do not
establish a new plan of the same type for those Employees of such Employer(s)
who had participated in the Plan within the three year period following the date
the Company takes all necessary action to terminate and liquidate the Plan with
respect to such Employer(s).

 

-29-



--------------------------------------------------------------------------------

(d) Other Permissible Events. The Company may terminate and liquidate the Plan
upon any other event or condition that the Internal Revenue Service may provide
in a regulation, ruling or notice or other publication in the Internal Revenue
Bulletin.

Section 12.3. Effect of Payment. The full payment of the Participant’s vested
Account balance under of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under the Plan, and the
Participant’s Plan Agreement shall terminate.

ARTICLE XIII

ADMINISTRATION

Section 13.1. Benefits Committee. Except as otherwise provided in this Article
XIII, the Plan shall be administered by the Benefits Committee.

(a) Members. Treasurer and Vice President shall be members of the Benefits
Committee. The Benefits Committee may appoint additional members to the Benefits
Committee and may replace vacancies pursuant to procedures established in its
by-laws.

(b) Benefits Committee Duties and Actions. The Benefits Committee shall have the
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of the Plan, (ii) decide or resolve any and
all questions, including interpretations of the Plan, as may arise in connection
with the Plan, and (iii) take any action as may be required or advisable for the
proper administration of the Plan. Any individual serving on the Benefits
Committee who is a Participant shall

 

-30-



--------------------------------------------------------------------------------

not vote or act on any matter relating solely to himself or herself. When making
a determination or calculation, the Benefits Committee shall be entitled to rely
on information furnished by a Participant or the Company. Any action taken by
the Benefits Committee with respect to any one or more Participants shall not be
binding on the Benefits Committee as to any action to be taken with respect to
any other Participant. Each determination required or permitted under the Plan
shall be made by the Benefits Committee in its sole and absolute discretion. The
members of the Benefits Committee may allocate their responsibilities and may
designate any other person or committee, including employees of the Company, to
carry out any of their responsibilities with respect to administration of the
Plan.

Section 13.2. Administration Upon Change In Control. Upon and after the
occurrence of a Change in Control, the Plan shall be administered by an
independent third party selected by the Trustee and approved by the individual
who, immediately prior to the Change in Control, was the Company’s highest
ranking officer (the “Ex-CEO”). Such independent third party (the
“Administrator”) shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations. Upon a Change in Control and for a period of three years
thereafter, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO. Upon a Change in Control and
for a period of three years thereafter, the Company may not terminate the
services of the Administrator.

Section 13.3. Agents. In the administration of the Plan, the Benefits Committee
or, if applicable, the Administrator, may from time to time employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to any Employer.

 

-31-



--------------------------------------------------------------------------------

Section 13.4. Binding Effect of Decisions. Any decision or action of the
Benefits Committee or, if applicable, the Administrator, with respect to any
matter arising out of or in connection with the administration, interpretation
and application of the Plan shall be final, binding and conclusive upon all
persons having any interest in the Plan and all persons claiming under any
Participant, former Participant or Beneficiary.

Section 13.5. Indemnity. The Company shall: (i) pay all reasonable
administrative expenses and fees of the Benefits Committee or, if any, the
Administrator; and (ii) indemnify and hold harmless the Benefits Committee or,
if any, the Administrator (or any delegate of either the Benefits Committee or
the Administrator) against any and all claims, losses, damages, costs, expenses
and liabilities including, without limitation, attorney’s fees and expenses
arising in connection with the performance of its duties hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Benefits Committee or, as applicable, the Administrator, or the employees or
agents of either.

Section 13.6. Employer Information. To enable the Benefits Committee or, as the
case may be, the Administrator, to perform its functions, the Company and each
Employer shall supply full and timely information to the Benefits Committee or
the Administrator as requested, on all matters relating to the compensation of
the Participants, the date and circumstances of the Retirement, disability,
death or Termination of Employment of the Participants, and such other pertinent
information as the Benefits Committee or Administrator may reasonably require.

 

-32-



--------------------------------------------------------------------------------

ARTICLE XIV

COORDINATION WITH OTHER BENEFITS

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

ARTICLE XV

CLAIMS AND APPEALS PROCEDURES

Section 15.1. Authority to Submit Claims. Any Participant or Beneficiary who
believes that he or she is entitled to a payment under the Plan, including a
payment greater than the payment initially determined by the Benefits Committee,
may (or his or her duly authorized representative may) file a Claim in writing
with the Benefits Committee. The Benefits Committee shall determine whether an
individual is duly authorized to act on behalf of a Participant or Beneficiary
in connection with a Claim and may establish reasonable procedures for making
such a determination. Any such Participant, Beneficiary or duly authorized
representative is referred to in the Plan as a Claimant.

Section 15.2. Procedure for Filing a Claim. In order for a communication from a
Claimant to constitute a valid Claim, the communication must be delivered to the
Benefits Committee in writing on the form designated by the Benefits Committee
or in such other form as may be acceptable to the Benefits Committee.

Section 15.3. Initial Claim Review. The initial Claim review shall be conducted
by the Benefits Committee, with or without the presence of the Claimant, as
determined by the Benefits Committee in its discretion. The Benefits Committee
shall consider the

 

-33-



--------------------------------------------------------------------------------

applicable terms and provisions of the Plan, information and evidence that is
presented by the Claimant and any other information the Benefits Committee deems
relevant. In reviewing the Claim, the Benefits Committee shall also consider
determinations made within the immediately preceding 24 months of Claims of
similarly situated Claimants.

Section 15.4. Claim Determination.

(a) The Benefits Committee shall make a Determination regarding a Claim and
notify the Claimant of such Determination within a reasonable period of time,
but in any event (except as described in Section 15.4(b) below) within 90 days
after the Benefits Committee receives the Claim.

(b) The Benefits Committee may extend the period for making a Determination to a
maximum of 90 additional days if the Benefits Committee determines that
circumstances require an extension of time. The Benefits Committee shall notify
the Claimant before the end of the initial 90-day period of the circumstances
requiring the extension of time and the date by which the Benefits Committee
expects to render a Determination.

Section 15.5. Manner and Content of Notification of Adverse Determination of a
Claim. The Benefits Committee shall provide a Claimant with written or
electronic notice of an Adverse Determination. Such notice shall:

 

  (i) specify the specific reason or reasons for the Adverse Determination;

 

  (ii) reference the specific provision(s) of the Plan on which the Adverse
Determination is based;

 

-34-



--------------------------------------------------------------------------------

  (iii) describe any additional material or information necessary for the
Claimant to perfect the Claim and explain of why such material or information is
necessary; and

 

  (iv) describe the Plan’s appeal procedure and the time limits applicable to
such procedure, and include a statement describing the Claimant’s right to bring
a civil action under section 502(a) of ERISA after an Adverse Determination of
an appeal of a Claim.

Section 15.6. Procedure for Filing an Appeal of an Adverse Determination. In
order for a communication from a Claimant to constitute a valid appeal, the
communication must be submitted by a Claimant in writing on the form designated
by the Benefits Committee, or in such other form as may be acceptable to the
Benefits Committee, and delivered to the Benefits Committee within 60 days of
the Claimant’s receipt of the notice of the Adverse Determination on the Claim.
If the Benefits Committee does not receive a valid appeal within 60 days of the
delivery to the Claimant of the notice of the Adverse Determination for the
related Claim, the Claimant shall be barred from filing an appeal of such Claim
and he or she shall be deemed to have failed to exhaust all administrative
remedies under the Plan.

Section 15.7. Appeal Procedure. An appeal of an Adverse Determination shall be
conducted by the Benefits Committee, with or without the presence of the
Claimant, as determined by the Benefits Committee in its discretion. The
Benefits Committee shall consider the applicable terms and provisions of the
Plan, information and evidence that is presented by the Claimant (including all
comments, documents, records and other information submitted by the Claimant
without regard to whether such information was submitted or considered in the
initial Determination) and any other information the Benefits Committee deems
relevant. The Claimant shall be provided, upon request and free of charge,
reasonable access to and copies of all relevant documents and shall be allowed
to submit any supporting comments, documents, records and other information.

 

-35-



--------------------------------------------------------------------------------

Section 15.8. Timing and Notification of the Determination of an Appeal.

(a) The Benefits Committee shall make a Determination regarding an appeal and
notify the Claimant of its Determination within a reasonable period of time, but
in any event (except as described in Section 15.8(b) below) within 60 days after
the Benefits Committee receives the appeal.

(b) The Benefits Committee may extend the period for making the Determination of
the appeal of denied Claim to a maximum of 60 additional days if the Benefits
Committee determines that circumstances require an extension of time. The
Benefits Committee shall notify the Claimant before the end of the initial
60-day period of the circumstances requiring the extension of time and the date
by which the Benefits Committee expects to render a decision. If such an
extension is due to a failure of the Claimant to submit information necessary to
decide the appeal, the period in which the Benefits Committee is required to
make a decision shall be tolled by the Benefits Committee from the date on which
the Benefits Committee notifies the Claimant until the date the Benefits
Committee has received the requested information from the Claimant. If the
Claimant fails to respond to the Benefits Committee’s request for additional
information within a reasonable time, the Benefits Committee may, in its
discretion, render a Determination on the appeal based on the record before the
Benefits Committee.

Section 15.9. Manner and Content of Notification of Adverse Determination of
Appeal. The Benefits Committee shall provide a Claimant with written or
electronic notice of any Adverse Determination of an appeal of a denial of a
Claim. Such notice shall:

 

  (i) specify the reason or reasons for the Adverse Determination;

 

-36-



--------------------------------------------------------------------------------

  (ii) reference the specific provision(s) of the Plan on which the Adverse
Determination is based;

 

  (iii) state that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all relevant documents; and

 

  (iv) state that the Claimant has a right to bring a civil action under section
502(a) of ERISA.

Section 15.10. Delivery and Receipt. For purposes of the Article XV, any notice,
Claim or document may be delivered in person; provided, however, that any notice
sent by the Benefits Committee related to a Claim may be sent by facsimile or by
electronic mail if there is a verifiable confirmation that such notice was
received and the facsimile or electronic mail is followed by a hard copy sent by
next business day courier service no later than the next business day. Any Claim
or document sent to a Claimant shall be sent to the Claimant’s last known
address. Any Claim or document that satisfies the requirements described in this
Section 15.10 shall be deemed delivered and received on the earlier of (a) the
date of its actual receipt, if receipt is evidenced in writing, (b) 10 days
after deposit in the United States Mail, first class postage prepaid and return
receipt requested, and (c) the date of confirmation of successful transmission
of a facsimile or electronic mail. If the requirements described in this
Section 15.10 are not satisfied, then the notice, Claim or document shall be
deemed not delivered or received and not be effective.

Section 15.11. Limitation on Actions. No legal action, including without
limitation any lawsuit, may be brought by a Claimant more than two years after
the date the Claimant has received an Adverse Determination of his or her appeal
of a Claim denial.

 

-37-



--------------------------------------------------------------------------------

Section 15.12. Failure to Exhaust Administrative Remedies. No legal action may
be brought by a Claimant who has not timely filed a Claim and an appeal of the
denial of such Claim and otherwise exhausted all administrative remedies under
the Plan.

ARTICLE XVI

TRUST

Section 16.1. Establishment of the Trust. The Company shall establish the Trust,
and each Employer shall at least annually transfer over to the Trust such assets
as the Company determines, in its sole discretion, are necessary to provide for
the Employer’s liabilities created with respect to the Annual Deferral Amounts
and Company Contribution Amounts for such Employer’s Participants, taking into
consideration the value of the assets in the Trust attributable to such
Employer’s liabilities at the time of the transfer.

Section 16.2. Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Benefits Committee or
investment manager appointed by the Benefits Committee, to invest and reinvest
the assets of the Trust in accordance with the Trust Agreement.

Section 16.3. Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan and Trust.

 

-38-



--------------------------------------------------------------------------------

Section 16.4. Distributions From the Trust. Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under the Plan.

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of section 401(a) of the Code and that “is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(l) of ERISA. The
Plan is also intended to comply with section 409A of the Code and the
regulations promulgated thereunder. The Plan shall be administered and
interpreted to the extent possible in a manner consistent with the intent
expressed in this Section 17.1.

Section 17.2. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

Section 17.3. Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

 

-39-



--------------------------------------------------------------------------------

Section 17.4. Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise. Any
attempt to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, except as specifically permitted under the Plan, shall be null
and void and without legal effect.

Section 17.5. Withholding for Taxes. Notwithstanding anything contained in the
Plan to the contrary, the Employers shall withhold from any distribution made
under the Plan such amount or amounts as may be required for purposes of
complying with the tax withholding provisions of the Code or any applicable
State law for purposes of paying any tax attributable to any amounts
distributable or creditable under the Plan. The Company may reduce a
Participant’s Account to reflect employment taxes payable with respect to
deferred compensation prior to the Participant’s termination of employment.

 

-40-



--------------------------------------------------------------------------------

Section 17.6. Immunity of Benefits Committee Members. The members of the
Benefits Committee may rely upon any information, report or opinion supplied to
them by any officer of the Company or any legal counsel, independent public
accountant or actuary, and shall be fully protected in relying upon any such
information, report or opinion. No member of the Benefits Committee shall have
any liability to the Company or any Participant, former Participant, designated
Beneficiary, person claiming under or through any Participant or designated
Beneficiary or other person interested or concerned in connection with any
decision made by such member of the Benefits Committee pursuant to the Plan
which was based upon any such information, report or opinion if such member of
the Benefits Committee relied thereon in good faith.

Section 17.7. Not a Contract of Employment. The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant. Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

Section 17.8. Furnishing Information. A Participant or his or her Beneficiary
will cooperate with the Benefits Committee by furnishing any and all information
requested by the Benefits Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Benefits Committee may deem necessary.

 

-41-



--------------------------------------------------------------------------------

Section 17.9. Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

Section 17.10. Captions. The captions of the articles, sections and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

Section 17.11. Governing Law. The provisions of the Plan shall be construed and
interpreted according to the internal laws of the State of Illinois without
regard to its conflicts of laws principles, to the extent not preempted by any
applicable federal law.

Section 17.12. Notice. Any notice or filing required or permitted to be given to
the Benefits Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

R. R. Donnelley & Sons Company

Attn: Vice President, Benefits

77 W. Wacker (Mail Code 77-10)

Chicago, IL 60601

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

-42-



--------------------------------------------------------------------------------

Section 17.13. Successors. The provisions of the Plan shall bind and inure to
the benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

Section 17.14. Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

Section 17.15. Validity. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

Section 17.16. Incompetent. If the Benefits Committee determines in its
discretion that a benefit under the Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Benefits Committee may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Benefits Committee
may require proof of minority, incompetence, incapacity or guardianship, as it
may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Participant and the
Participant’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Plan for such payment amount.

Section 17.17. Court Order. The Benefits Committee is authorized to comply with
any court order in any action in which the Plan or the Benefits Committee has
been named as a party, including any action involving a determination of the
rights or interests in

 

-43-



--------------------------------------------------------------------------------

a Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Benefits Committee shall interpret this provision in a manner that is consistent
with applicable tax law, including but not limited to guidance issued after the
effective date of the Plan.

Section 17.18. Insurance. The Employers, on their own behalf or on behalf of the
Trustee, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the Trustee, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

Section 17.19. Legal Fees To Enforce Rights After Change in Control. The Company
and each Employer are aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the

 

-44-



--------------------------------------------------------------------------------

Company, such Employer or any other person takes any action to declare the Plan
void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company and the Participant’s Employer
irrevocably authorize such Participant to retain counsel of his or her choice at
the expense of the Company and the Participant’s Employer (who shall be jointly
and severally liable) to represent such Participant in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document as of
                    , 2007.

 

R. R. Donnelley & Sons Company By:  

 

Title:  

 

 

-46-